 1
                                                               JS-6
 2

 3

 4

 5

 6

 7

 8                  IN THE UNITED STATES DISTRICT COURT
 9
                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
10

11   PURKEY’S FLEET ELECTRIC, INC.,                Case No.: 2:18-cv-02703 RGK (ASx)
12
                  Plaintiff,                       [PROPOSED] ORDER OF
13
                                                   DISMISSAL WITH PREJUDICE
14
                  vs.
                                                   Hon. R. Gary Klausner
15   R.A. PHILLIPS INDUSTRIES, INC.; and
16   DOES 1 through 10, inclusive.
17
                  Defendants.
18

19

20         Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), and according
21   to the Stipulation of Dismissal with Prejudice executed by the parties through
22   their counsel, the above-entitled action is hereby dismissed with prejudice.
23

24   DATED: March 5, 2019            ____________________________________
                                     Honorable R. Gary Klausner
25
                                     United States District Judge
26

27

28




                                             -1-
                                    [PROPOSED] ORDER
